Citation Nr: 0804403	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cardiomyopathy, small vessel disease, and 
hypertension, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to special monthly compensation based on the 
need for regular aid an attendance of another person or based 
on being housebound.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969, 
with additional active service from January 1966 to May 1966. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

 In a March 2002 rating decision, service connection was 
granted for cardiomyopathy, small vessel disease, and 
hypertension; a 10 percent disability rating was assigned.  
Service connection was also granted for bilateral hearing 
loss; a noncompensable (zero percent) disability rating was 
assigned.  

In a June 2005 RO rating decision, increased ratings for both 
service-connected disabilities were denied.  The veteran 
perfected an appeal as to those denials.

In a September 2005 rating decision, entitlement to special 
monthly compensation based on the need for regular aid an 
attendance of another person or based on being housebound was 
denied.  The veteran perfected an appeal as to that denial.

Issue clarification

As to the issue of special monthly compensation, although the 
RO listed the special-monthly-compensation issue on appeal as 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) [based on being housebound], the RO also considered 
whether the veteran was entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(r) [based on the need 
for regular aid an attendance of another person].  Therefore, 
the issues are stated on the title page.

Remanded issues

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issues not on appeal

In a September 2004 decision, the Board dismissed appeals as 
to increased ratings for diabetic neuropathy of the right and 
left feet, memory loss, and diabetic retinopathy; and as to 
separate compensable ratings for diabetic neuropathy, sexual 
dysfunction, muscle wasting, and muscle loss.  The veteran 
has not, to the Board's knowledge, appealed those dismissals.  
Those issues have therefore been resolved.  See 38 C.F.R. 
§ 20.1100 (2007).

In September 2004 decision, the Board remanded the issue of 
entitlement to special monthly compensation based on loss of 
creative organ.  In a March 2005 rating decision, entitlement 
to special monthly compensation based on loss of creative 
organ was granted effective May 8, 2001.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that determination.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the effective date].

In a June 2005 rating decision an increased rating for 
tinnitus was denied.  
The veteran did not disagree with that determination.  

Thus, the only issue which are currently in appellate status 
are those listed on the first page of this decision.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be remanded for further 
procedural and evidentiary development.

Reasons for remand

VA examination

The veteran failed to report for examinations scheduled in 
January 2005 at the VA Medical Center (VAMC) in Omaha, 
Nebraska, because, among other reasons, he claims that he is 
physically unable to travel from his home in Grand Island, 
Nebraska, to Omaha, Nebraska.  

The Board notes that the veteran receives treatment at the 
VAMC in Grand Island, Nebraska. The veteran should be 
scheduled for examination at the VAMC in Grand Island, 
Nebraska, to include an assessment of his need for the aid 
and attendance of another person.  If the agency of original 
jurisdiction deems such examination infeasible, reasonable 
alternatives should be considered, to including rating on the 
evidence of record.

VA medical records

The veteran has received treatment at the VAMC in Grand 
Island, Nebraska.  Recent medical records should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VCAA notice

While the RO provided notice as to the Veterans Claims 
Assistance Act of 2000 (the VCAA) in December 2004 and July 
2005, notice as to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008) has not been provided.  The Board 
has been prohibited from itself curing this defect.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VCAA notice pertaining to disability 
ratings and effective dates pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008) should be furnished to the 
veteran, with a copy to his attorney.

2.  VBA should request treatment records 
pertaining to the veteran from the Grand 
Island VAMC (particularly from October 
2005 to the present).  Any such records 
should be associated with the veteran's 
VA claims folder.

3.  VBA should schedule the veteran for 
an examination at the Grand Island VAMC 
to determine the current severity of his 
service-connected cardiomyopathy, small 
vessel disease, and hypertension.  The 
examiner should also provide an opinion 
as to whether it is as likely as not that 
the veteran's service-connected 
disabilities, to include diabetes 
mellitus and its complications, as well 
as cardiomyopathy, small vessel disease, 
and hypertension, incapacitate him to 
such an extent that he is unable to care 
for himself without the regular 
assistance of another person.  The 
examiner should comment on whether the 
veteran's service-connected disabilities 
prevent him from dressing himself, 
keeping himself ordinarily clean and 
presentable, feeding himself, attending 
to the wants of nature, or protecting 
himself from the hazards incident to his 
daily environment.  A report of the 
examination should be prepared and 
associated with the claims folder.  If 
VBA deems examination at the VAMC to be 
infeasible, reasonable alternatives 
should be considered.

4.  VBA should schedule the veteran for 
an audiological examination at the Grand 
Island VAMC.  A report of the examination 
should be prepared and associated with 
the claims folder.  If VBA deems the 
examination at the VAMC to be infeasible, 
reasonable alternatives should be 
considered.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



